-E            AT~ORNJY                 GENERAL
                               OFTEXAS
                              AunTIN 11.
                                       -rExAm




           b         MWd     abo*r   th8   8t8tUtO       1OV%88 thi8               t8X 8&8hSt




         "Th8 Coladrri00 18 hardy *Y&ad With W#W? *ad
    8Uthorit7OOdlt18 hUC4      rbr it8dUw  G .,tO fFt
    or   85~070        the    maxlmm or      dnlm             *r       rudm         aud   @al-
    RI8 fU'O8, r8tO8            U -08           Of   .    .        .   O@Ob   UBtOr bus
    *-D-Y**




              -thG           8bOVOit18       SO08    th8tUVtiiOtl                     Otlth8DUt
of the aumlrrr fn a&in& thr amOuntoi the t8% to fh8
flxd yPin8tthr   murtOwr8 Would 8JNOURtt;oth44 Nlirb(
r8t.8 8ZldfUC8                       fO? thdE    843lT%OO8.               uarthU          8UCh 08W
X$&Xl OUL                             '&8:&C. 18 8 @C8tibn                    t.    b8 WO?k86 .Ut